CRAWFORD, Judge
(concurring in the result):
19. I agree with the holding that defense counsel opened the door for the prosecution to ask whether the character witness “knew that [appellant] was in fact socializing with an enlisted woman, not in his squadron [and] that they worked out together regularly at the gym,” and so forth.
20. However, I write separately in an attempt to clarify the following numerous issues concerning character evidence: (1) the difference between logical and legal relevance of character evidence; (2) the scope of character evidence; (3) the method of proving character; (4) the form of questioning; and (5) the issue of opening the door and the proper scope of cross-examination. I would emphasize the holding that the prosecution rebuttal was permissible.
21. Taken substantially without change from Fed.R.Evid. 404(a), Drafters’ Analysis, Manual for Courts-Martial, United States, 1984, at A22-32 (Change 2), Mil.R.Evid. 404(a) provides:
Character evidence generally. Evidence of a person’s character or a trait of a person’s character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:
(1) Character of the accused. Evidence of a pertinent trait of the character of the accused offered by an accused, or by the prosecution to rebut the same[.]
(1) Logical and Legal Relevance
22. The defendant’s character is certainly logically relevant in determining whether an individual committed a crime. I do not think anyone would doubt that if the defendant was charged with larceny and was known in the community as a thief, that would be logically relevant in determining whether the individual committed the offense. However, while logically relevant, it is not legally relevant. In a sense it is too probative. See generally Falknor, Extrinsic Policies Affecting Admissibility, 10 Rutgers L.Rev. 574, 584 (1956). As Dean Wigmore indicated, “This policy of the Anglo-American law is more or less due to the inborn sporting instinct of the Anglo-Normandom — the instinct of giving the game fair play even at the expense of efficiency of procedure.” 1A Wigmore, Evidence § 57 at 1185 (Tillers rev. 1983). Thus, as Mil.R.Evid. 404(a)(1) indicates, unless the defendant introduces evidence of a “pertinent” character trait, the Government may not in the first instance introduce character evidence. “Not that the law invests the defendant with a presumption of good character, but it simply closes the whole manner of character, disposition and reputation on the prosecution’s case-in-chief.” Michelson v. United States, 335 U.S. 469, 475, 69 S.Ct. 213, 218, 93 L.Ed. 168 (1948) (citation omitted).
(2) Scope of Character Evidence
23. In dicta the majority implies that the evidence introduced in this case is proper under Mil.R.Evid. 404(a)(1). This is not the case.
24. Mil.R.Evid. 404(a)(1) permits “Evidence of a pertinent trait of the character of the accused.” It “is a significant change from ¶ 138/ of the 1969 Manual [for Courts-Martial, United States, 1969 (Revised edition) ] which also allows evidence of ‘general good character’ of the accused to be received in order to demonstrate that the accused is *49less likely to have committed a criminal act.” Mil.R.Evid. 404(a)(1), Drafters’ Analysis, 1984 Manual, supra at A22-32 (Change 2). The majority’s opinion references with approval our prior case law concerning the scope of character evidence. ¶ 11.
25. “Pertinent” did not appear in the Preliminary Draft of Fed.R.Evid. 404(a)(1). 46 F.R.D. 161, 227 (1969). However, based on an objection from Professor Peterfreund, “pertinent” was added to prevent admission of “general good character without reference to a relevant trait.” Wright & Graham, Federal Practice and Procedure: Evidence § 5236 at 384 and n. 25 (1978).
26. The Federal courts are split on whether general good character and lawabidingness evidence is admissible even if unrelated to the specific crime charged. In United States v. Santana-Camacho, 931 F.2d 966, 967-68 (1st Cir.1991), the court held that evidence of character as “a good family man” and as “a kind person” was inadmissible because it was not pertinent to the illegal transportation of aliens into the country. Likewise, in United States v. Nazzaro, 889 F.2d 1158, 1168 (1st Cir.1989), the court held that character for “bravery” and “attention to duty” was not pertinent to the charges of mail-fraud conspiracy and peijury. See also United States v. Hill, 40 F.3d 164, 169 (7th Cir.1994) (“law-abidingness” not a “pertinent character trait” related to charges of dealing in cash and checks); State v. Squire, 321 N.C. 541, 364 S.E.2d 354, 357 (1988)(“an accused may no longer offer evidence of undifferentiated ‘good character* ... he must tailor the evidence to a particular trait that is relevant to an issue in the case”); State v. Bragg, 516 A.2d 556 (Me. 1986); and Mowbray v. State, 788 S.W.2d 658, 668 (Tex.App.1990). Nevertheless, a number of other courts have permitted evidence of law-abidingness. See, e.g., United States v. Angelini, 678 F.2d 380 (1st Cir. 1982); United States v. Hewitt, 634 F.2d 277, 280 (5th Cir.1981) (recognizing the history behind the rule and that it might be read otherwise).
27. Rather than being based on Mil. R.Evid. 404(a)(1) and the Analysis, the cases cited by the majority find their genesis in an interpretation of a selected few decisions of federal courts of appeals. See, e.g., United States v. Clemons, 16 MJ 44, 47 (CMA 1983), relying on Angelini and Hewitt. Mil.R.Evid. 404(a)(1), however, is a rule designed for a worldwide system of justice. For example, one must keep in mind that the scope of character evidence dictates a defendant’s right to compulsory process 6,000 miles from the situs of the trial whether there is a military crisis.
28. It must be remembered that admission of character evidence is a question of logical and legal relevance. Certainly logical relevance diminishes when one is admitting general character evidence versus evidence that is relevant to a specific trait. State v. Scalf, 254 Iowa 983, 119 N.W.2d 868 (1963).
29. Even under the most expansive reading of Mil.R.Evid. 404(a)(1), not all the testimony submitted by the defense should have been admitted into evidence. Appellant was charged with conduct unbecoming an officer and making a false statement. To counteract those charges the defense introduced the following evidence: appellant performed his duties in a superb manner; there was no problem concerning his duty performance; he was extremely honest; he was of high moral character; and he was “a fine man.”
(3) Method of Proving Character Evidence
30. In addition to expanding the scope of character evidence the majority does not distinguish between reputation and opinion-type evidence. Mil.R.Evid. 405(a) provides that the proponent may introduce “reputation” or “opinion”-type evidence in proving character. Opinion evidence is testimony based on the witness’ “own acquaintance, observation, and knowledge.” Based on this he or she can give an “independent opinion” of good character. Michelson v. United States, 335 U.S. at 477, 69 S.Ct. at 219. As Michelson asserts, this was not permissible prior to the Federal Rules of Evidence. Reputation-type evidence “summarizes what” the witness “has heard in the community.” Id. Thus reputation-type evidence describes “the shadow his daily life ... cast in his neighborhood.” Id.
*50(4) Form of the question
31. While not making a substantive difference in this case, the form of the question depends on the type of evidence introduced. Prior to the Federal Rules of Evidence, it was permissible only to introduce reputation versus opinion type character evidence. In Michelson, Justice Jackson stated:
The witness may not testify about defendant’s specific acts or courses of conduct or his possession of a particular disposition or of benign mental and moral traits; nor can he testify that his own acquaintance, observation, and knowledge of defendant leads to his own independent opinion that defendant possesses a good general or specific character, inconsistent with commission of acts charged. The witness is, however, allowed to summarize what he has heard in the community____
335 U.S. at 477, 69 S.Ct. at 219. As a result, it was impermissible to ask the questions, “Do you know?” versus “Have you heard?” 335 U.S. at 482, 69 S.Ct. at 221 (“ ‘Do you know?’ is not allowed.”). The “Do you know?” question would refer to someone who was expressing an opinion based on personal knowledge. The “Have you heard?” is concerned with how the defendant is known in the community. However, since both reputation and opinion type evidence are admissible under Mil.R.Evid. 405(a), the form of the question may be immaterial, although the distinction between the two types of evidence remains. Thus, it would be better if the form of the question was addressed to the type of character evidence being used. For reputation evidence, the appropriate question would ask whether the witness has heard about these events, not whether the witness knows about them. The distinction may be important to lawyers and jurors. See Coleman v. United States, 420 F.2d 616, 621-23 (D.C.Cir.1969).
(5) Opening the Door — Proper Scope of Cross-Examination
32. The holding in this case is the reasonable inference that if the defendant was known as an honest person between 1987 and 1988, he could still be considered such in 1991. The defense introduced evidence from LTC Carrier who knew the defendant between 1987 and 1988. The prosecution then sought to impeach him by asking him about acts by the defendant in 1991. The defense objected by indicating that this time frame was not within the scope of the direct examination. The judge recognized the issue by saying that good character evidence between 1987 and 1988 would not be “relevant, unless you are trying to connect it to him today.” The reasonable inference the defense wanted the court to infer was that appellant’s good character evidence was relevant to the offense charged.
33. But this court has indicated that the cross-examiner is not going to be limited to the period of time chosen by the proponent. Rather, he or she will be able to impeach the witness concerning any reasonable inferences to be drawn from that period. United States v. Kindler, 14 USCMA 394, 399-400, 34 CMR 174, 179-80 (1964). The court in Shields stated that “the defense must assume responsibility not only for the specific evidence it introduces but also for the reasonable inferences which may be drawn from such evidence.” United States v. Shields, 20 MJ 174, 176 (CMA 1985). Mil.R.Evid. 404(a)(1) permits the prosecution to “rebut” the defense evidence. This is a classic case of opening the door. See United States v. Banks, 36 MJ 150 (CMA 1992). Even an inadvertent or surreptitious opening of the door may permit rebuttal. United States v. West, 58 F.3d 133 (5th Cir.1995); State v. Heath, 58 Wash.App. 320, 792 P.2d 558, 563 (1990).
34. As the Court in Michelson stated: “The price a defendant must pay for attempting to prove his good name is to throw open the entire subject which the law has kept closed for his benefit and to make himself vulnerable where the law otherwise shields him.” 335 U.S. at 479, 69 S.Ct. at 220. The impeachment may involve asking questions about a prior conviction, id. at 482, 69 S.Ct. at 221-22; a “false arrest,” id. at 482, 69 S.Ct. at 221-22; or a “rumor,” id. at 478-79, 69 S.Ct. at 219-20. If the individual knew of the conviction, “arrest,” or “damaging rumors,” id. at 479, 69 S.Ct. at 220, it *51would show that the witness’ standards as to what constitutes good character might be different from that of the court members. See, e.g., United States v. Baldwin, 17 USC-MA 72, 77, 37 CMR 336, 341 (1967) (character witnesses may be crossed-examined as to “rumors or reports of particular acts imputed to the accused____”). See also United States v. Donnelly, 13 MJ 79 (CMA1982) (proper to cross-examine character witnesses about uncharged misconduct, even though was same as offense charged); United States v. Statham, 9 USCMA 200, 203, 25 CMR 462, 465 (1958) (defense character witness testified that he had known the accused in the service for almost 3 years; proper for court member to ask if the accused had “always been a private” or had there been a reduction for misconduct). If the witness did not know of the conviction, arrest, or rumor, it is questionable whether he or she was familiar enough with the defendant’s reputation in the community to testify. At least one would question the witness’ knowledge of the community.
35. In summary, it is important that the bench and bar make the distinction between logically and legally relevant evidence, the scope of character evidence, the method of proving character, and the forms of the question used to impeach character witnesses.